Title: From John Adams to John Quincy Adams, 26 July 1820
From: Adams, John
To: Adams, John Quincy



My dear Son
Montezillo July 26th. 1820—

I thank you for the promptitude with which you paid my debt to Mrss Gales & Seaton—and discontinued my Subscription for the National Intelligencer—
I beg your pardon for not answering immediately your letter fo the 24th. of last Month as I ought—not being pressed by necessity, I did not draw upon Mr Cruft—till up he comes with his Lady to make us a very pleasant family visit—& tendered me two hundred & fifty pritty birds ready to take to themselves wings and fly away—give yourself no kind of concern upon this subject—I shall pay my Compliments to Mr Cruft when ever I want—& I know he will give me very polite answers—
But you have thrown a gloom over me by your doubts—you must clear up that doubt—and present yourself—Your Lady & your Son before me at all events in this memorable year 1820—I would not care a farthing about Spain—I would leave the Census to my Clerks—and throw the Weights & Measures up into the Aire—And my Office too, rather than be the greatest Slave—than the blackest in Virginia—
we are all well except, Louisa & Susan Maria Clark—they are better—one of my Labourers broke his Collar boneanother has had a fever which has been a great interruption to my important Horticultureal & Agricultureal pursuits—
My affectionate remembrance to all—from / your affectionate Father—
John Adams